Citation Nr: 1200161	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-25 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include depression.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of acute epididymorchitis (claimed as a groin and left testicle injury).

5.  Entitlement to service connection for a sinus disability.

6.  Entitlement to service connection for a foot disability.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a skin disability.

9.  Entitlement to service connection for a heart condition.

10.  Entitlement to service connection for a neck disability.

11.  Entitlement to service connection for residuals of human immunodeficiency virus (HIV) syndrome.

12.  Entitlement to service connection for alcohol and substance abuse.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979 and served from June 1982 to June 1994 in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in New York, New York which confirmed and continued the previously denied claims of entitlement to service connection for a back disability, an acquired psychiatric disorder to include depression, PTSD, and residuals of acute epididymorchitis (claimed as a groin and left testicle injury) on the basis that no new and material evidence had been received to reopen the claim.  The RO also denied entitlement to service connection for a sinus disability, a foot disability, hypertension, a skin disability, a heart condition, a neck disability, HIV syndrome and alcohol and substance abuse.

The Board notes that in his July 2009 substantive appeal, the Veteran requested a hearing which was scheduled for August 10, 2011.  However, the Veteran did not appear for his scheduled hearing as he is currently incarcerated.  In a July 2011 letter, the Veteran noted that he would be reapplying when he was released from prison.  The Board notes that there is no specific procedure regarding the scheduling of hearings for incarcerated veterans.  Likewise, there is no indication that the Veteran's release from prison is imminent.  As a result, the Board determines that his request for a hearing has been withdrawn.  38 C.F.R. § 20.704 (2011).

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for a back disability, an acquired psychiatric disorder to include depression, PTSD, and residuals of acute epididymorchitis (claimed as a groin and left testicle injury), and the issue of entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current sinus disability.

2.  The Veteran does not have a current foot disability.

3.  A skin disability was not shown in service and has not been shown by competent evidence to be related to a disease or injury of service origin.

4.  A heart disability was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.

5.  The Veteran does not have a current neck disability.

6.  Residuals of HIV syndrome were not shown in service and have not been shown by competent evidence to be related to a disease or injury of service origin.

7.  The Veteran's substance abuse was a result of his own willful misconduct and was not a result of service-connected disabilities. 


CONCLUSIONS OF LAW

1.  A sinus disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  A foot disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  A skin disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  A heart disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  A neck disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

6.  Residuals of HIV were not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

7.  Service connection for substance abuse is barred as a matter of law.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in an August 2007 letter, prior to the date of the issuance of the appealed May 2008 rating decision.  The August 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records and private treatment records.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  

The Board finds that no additional RO action to further develop the record on the claims is warranted.

The Veteran was not provided with a VA examination and opinion to specifically assess the current nature and etiology of his claimed skin, sinus, foot, heart, neck, HIV and substance abuse disabilities.  However, VA need not conduct an examination with respect to the claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, there is no evidence that the Veteran has a current sinus and foot disabilities and there is no evidence that current skin, heart, HIV and neck disabilities are related to the Veteran's service.  Thus remand for VA examinations is not necessary. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including arthritis and cardiovascular disease, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (2011); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) ("an individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Entitlement to service connection for a sinus disability.

The Veteran's service treatment records show that he was treated for sinus congestion on multiple occasions.  However, his February 1979 separation examination was negative for complaints or diagnoses related to sinus congestion.

An April 1998 treatment note indicated that the Veteran presented with complaints of chest congestion.

A November 2002 treatment note reflected a diagnosis of chronic obstructive pulmonary disease (COPD).

A February 2004 treatment note diagnosed the Veteran with seasonal allergies.

The Board notes in that regard that while the Veteran's service treatment records demonstrate complaints of sinus congestion, they were negative for any or diagnoses of any chronic sinus disorders.  The sinus complaints were medically addressed in service, and appear to have been of an acute and transitory nature, as no sinus disorders were recorded at the time of his February 1979 separation physical examination.  

Additionally, the Veteran has not been shown to have a current sinus disability as the post-service record is completely negative for any clinical evidence of a chronic sinus disorder.

Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). Consequently, service connection for a sinus disability is denied because the medical evidence fails to establish the Veteran has a current sinus disability for which service connection may be granted.  The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b).


II.  Entitlement to service connection for a foot disability.

The Veteran's service treatment records reflect that an October 1978 podiatry note reflected that the Veteran had been diagnosed with an avulsion ossicle of the lateral base of the distal phalanx of the right hallux.  A physician's profile record noted that the Veteran's limitations from the toe injury were to last 30 days and were not expected to exceed 90 days.

In November 1978, he presented with complaints of right big foot and big toe pain.  The diagnosis was a contusion.

The Board notes in that regard that while the Veteran's service treatment records demonstrate complaints and treatment for a foot disability, the foot complaints were medically addressed in service, and appear to have been of an acute and transitory nature, as no foot disorders were recorded at the time of his February 1979 separation physical examination.  

Additionally, the Veteran has not been shown to have a current foot disability as the post-service record is completely negative for any clinical evidence of a chronic foot disability.

Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer, supra.  Consequently, service connection for a foot disability is denied because the medical evidence fails to establish the Veteran has a current foot disability for which service connection may be granted.  The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b).


III.  Entitlement to service connection for a skin disability.

The Veteran's service treatment records are negative for treatment or complaints related to a skin disability.  His April 1976 induction examination and February 1979 and separation examination were silent as to skin complaints or diagnoses.

A January 1998 treatment note diagnosed the Veteran with eczema of the hands while a February 2004 treatment report noted dry skin.  

While there is some question as to the presence of a current skin disability, when affording the Veteran the benefit of the doubt, the Board finds that there is a current diagnosis of a skin disability and the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer; supra; D'Amico, supra; Hibbard, supra.

Initially, the Board notes that there are no clinical findings or diagnoses of a skin disability during service or for several years thereafter.  The first post-service evidence of a skin disability is a January 1998 treatment report reflecting a diagnosis of eczema.  

There is also no medical opinion of record showing a relationship between any current skin disorder and his military service.  The Board notes in that regard that the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of any skin disorders.  He was not diagnosed with a skin disorder until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson, supra.

The Board finds that the competent evidence of record, while showing a currently diagnosed skin disability, does not demonstrate that the disability is related to the Veteran's service.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a skin disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


IV.  Entitlement to service connection for a heart condition.

The Veteran's service treatment records are negative for treatment or complaints related to a heart disability.  His April 1976 induction examination and February 1979 and separation examination were silent as to heart complaints or diagnoses.

The Board notes that multiple VA treatment and private records demonstrate a diagnosis of coronary artery disease.  Specifically, a November 1998 echocardiogram demonstrated minimal aortic stenosis and concentric left ventricular hypertrophy.  An April 2002 treatment note reported that the Veteran was being treated for his coronary heart disease and HIV.  

The Board finds that there is a current diagnosis of a heart disability and the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer; supra; D'Amico, supra; Hibbard, supra.

Initially, the Board notes that there are no clinical findings or diagnoses of a heart disability during service or for several years thereafter.  The first post-service evidence of a heart disability is a November 1998 echocardiogram demonstrating minimal aortic stenosis and concentric left ventricular hypertrophy.  As the first medical evidence of a diagnosed heart disability is more than 19 years after service, there is no basis for applying the chronic disease presumptive provisions of 38 U.S.C.A. § 1112.  The Board also notes that service connection for a heart disorder on a presumptive basis is not available for the Veteran's ACDUTRA service.  Biggins, 1 Vet. App. at 476-78.  Regardless, the first medical evidence of a diagnosed heart disability was more than 4 years after his National Guard duty and would not fall within the presumptive period even if available.
 
There is also no medical opinion of record showing a relationship between any current heart disorder and his military service.  The Board notes in that regard that the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of any heart disorders.  He was not diagnosed with a heart disorder until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson, supra.

The Board finds that the competent evidence of record, while showing a currently diagnosed heart disability, does not demonstrate that the disability is related to the Veteran's service.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a heart disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


V.  Entitlement to service connection for a neck disability.

The Veteran's service treatment records are negative for treatment or complaints related to a neck disability.  His April 1976 induction examination and February 1979 and separation examination were silent as to neck complaints or diagnoses.

Additionally, the Veteran has not been shown to have a current neck disability as the post-service record is completely negative for any clinical evidence of a chronic neck disability.  An April 2006 treatment report noted that the Veteran had a diagnosis of low back pain and neck pain.  However, the Board notes that pain alone, without a diagnosed or underlying malady or condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).

Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer, supra.  Consequently, service connection for a neck disability is denied because the medical evidence fails to establish the Veteran has a current neck disability for which service connection may be granted.  The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b).


VI.  Entitlement to service connection for symptoms of HIV.

The Veteran claims that his current HIV is related to his service as he contracted it from his wife who "deceived him".

The Veteran's service treatment records are negative for treatment or complaints related to syndromes of HIV.  His April 1976 induction examination and February 1979 and separation examination were silent as to HIV complaints or diagnoses.

The Board notes that multiple VA treatment and private records demonstrate a diagnosis of HIV.  Specifically, a July 2000 VA treatment note indicated that the Veteran had HIV which was diagnosed in February 2000.  

The Board finds that there is a current diagnosis of HIV and the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer; supra; D'Amico, supra; Hibbard, supra.

Initially, the Board notes that there are no clinical findings or diagnoses of HIV during service or for several years thereafter.  The first post-service evidence of HIV is the November 2000 VA treatment report noting that the Veteran was diagnosed with HIV in February 2000.  
 
There is also no medical opinion of record showing a relationship between current HIV and his military service.  The Board notes in that regard that the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of HIV or HIV symptoms.  He was not diagnosed with HIV until more than 21 years after service and almost 6 years after his National Guard duty.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson, supra.

The Board finds that the competent evidence of record, while showing currently diagnosed HIV, does not demonstrate that the disability is related to the Veteran's service.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for symptoms of HIV.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


VII.  Entitlement to service connection for alcohol and substance abuse.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  No compensation shall be paid, however, if the disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131 (West 2002). 

Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs or the intentional use of prescription or non-prescription drugs (including prescription drugs that are illegally or illicitly obtained) for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2011). 

Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c) (2011).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2011). 

Under 38 U.S.C.A. §105(a) , as amended by § 8052(a) of the Omnibus Budget Reconciliation Act of 1990, a grant of direct service connection is prohibited for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a Veteran may be service-connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection for those disabilities, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

Service treatment records are negative for any incidents of substance abuse.  Post-service VA and private medical records indicate that the Veteran received intermittent treatment for alcohol dependence and cocaine dependence.

A Veteran may be service-connected for a disability resulting from drug abuse where that abuse is secondary to, or as a symptom of, a service-connected disability. Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In this case, the Veteran contends that his substance abuse, to include alcoholism, is secondary to his back and neck disabilities as in his June 2007 claim, he noted that he took drugs and alcohol for pain.  However, in the Board's decision herein, service connection for a back and neck disability has been denied.  Therefore, consideration of a claim for service connection for substance abuse that is secondary to a service-connected disability is not warranted because the Veteran's neck and back disorders are not service-connected disabilities. 

The Board finds that service connection for substance abuse is in this case barred as a matter of law, as the Veteran's drug abuse amounts to willful misconduct. 38 C.F.R. §§ 3.301(c) (2011).  While the isolated and infrequent use of drugs by itself will not be considered willful misconduct, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. §3.301(c)(3) (2011).  The Veteran's service treatment records are negative for any episodes of substance abuse.  However, his post-service medical records show that he was treated on multiple occasions for alcohol and drug abuse.  Accordingly, his drug use cannot be found to be isolated or infrequent.  As the Veteran's post-service drug use amounts to willful misconduct, service connection for any disability resulting therefrom is barred by law.  Therefore, service connection cannot be granted for the resulting disability incurred from substance abuse, including alcoholism. 

In sum, the Board finds that the facts in this case preclude the granting of benefits for disabilities which result from the Veteran's abuse of drugs and alcohol, regardless of whether such abuse originated in service.  Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

All Disabilities

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his sinus, a foot, skin, heart, neck, HIV and alcohol and substance abuse disabilities are related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.


ORDER

Entitlement to service connection for a sinus disability is denied.

Entitlement to service connection for a foot disability is denied.

Entitlement to service connection for a skin disability is denied.

Entitlement to service connection for a heart condition is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for HIV syndrome is denied.

Entitlement to service connection for alcohol and substance abuse is without legal merit.


REMAND

Regarding the Veteran's claims of whether new and material evidence has been received to reopen claims of entitlement to service connection for a back disability, an acquired psychiatric disorder to include depression, PTSD, and residuals of acute epididymorchitis (claimed as a groin and left testicle injury), the VCAA requires, that VA inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  In the context of a claim to reopen, that the Secretary look at the bases for the prior denial and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was provided with a VCAA notice letter in August 2007.  However, it did not contain the specific information required by Kent describing what evidence is necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denials of service connection. 

Regarding the Veteran's claim for service connection for hypertension, the Board again notes that VA law provides that active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a), (d) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78.  The Court has held that VA service connection compensation presumptions do not apply with only ACDUTRA or INACDUTRA service.  Id. at 477-78.

ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).  Service connection for a person on inactive duty for training is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993). 

As the Veteran's claim for hypertension is for a disease and not an injury, the Veteran would only be granted service connection during his time in the National Guard when on ACDUTRA and not INACDUTRA, however, from the record, it is not clear when the Veteran was on ACDUTRA for his National Guard duty.  Therefore, the RO should attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA through official sources.

Additionally, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for hypertension and that further medical examination and opinions in connection with this claim is warranted.  

As there is evidence that the hypertension potentially preexisted his ACDUTRA service, an examiner should provide an opinion as to whether any hypertension preexisted his ACDUTRA service and was aggravated beyond its natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a preexisting disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Thus, the RO should schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any current hypertension, to include whether any preexisting hypertension underwent a permanent worsening during ACDUTRA beyond its natural progression. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran and his representative should be provided with notice of the evidence that must be presented to substantiate the elements of claims for service connection for a back disability, an acquired psychiatric disorder to include depression, PTSD, and residuals of acute epididymorchitis (claimed as a groin and left testicle injury) that were found to be deficient in the RO's August 1984 and October 1998 decisions which denied the Veteran's claims for service connection.  In the August 1984 rating decision, the RO denied service connection for a groin injury based on a lack of a current diagnosis.  In the October 1998 rating decision, the RO denied service connection for a back injury and an acquired psychiatric disorder to include depression on the basis that there was no relationship between these disabilities and service.  The October 1998 denial of service connection for PTSD was premised on findings that there was no current evidence of a chronic PTSD disability.  

Then, inform the Veteran that, to substantiate the claims, competent medical evidence (usually supplied by a physician or other qualified medical professional) would be needed to show that the Veteran has current right back, acquired psychiatric disorder to include depression, and residuals of acute epididymorchitis (claimed as a groin and left testicle injury) disabilities that had their onset in service or is the result of a disease or injury in active service.  Regarding the PTSD claim, the RO should inform the Veteran a PTSD claim requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in- service stressor actually occurred.  38 C.F.R. § 3.304(f).

3.  The AMC/RO should attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA while in service with the National Guard.  

4.  If additional service is verified, all service treatment records for any periods of ACDUTRA and INACDUTRA are to be obtained from the proper authorities and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

5.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of his hypertension disability.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any further indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension: (1) had its onset in or is otherwise related to the Veteran's period of active duty or (2) if it was manifested within one year after the Veteran's period of active duty.  

In rendering the requested opinion, the examiner should specifically address: (a) whether any hypertension clearly and unmistakably preexisted the Veteran's entrance into ACDUTRA service; if so, (b) whether the hypertension clearly and unmistakably did not increase in severity in service beyond the natural progress of the condition (representing a permanent worsening of such disorder).    

6.  Re-adjudicate the claims.  If any of the claims remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


